189 Mich. App. 288 (1991)
472 N.W.2d 59
KUEHN
v.
EDWARD ROSE & SONS
Docket No. 113218.
Michigan Court of Appeals.
Decided May 7, 1991, at 10:35 A.M.
Draugelis & Ashton (by John A. Ashton), for the plaintiff.
Law Offices of Natinsky & Jaffa (by Ronald Y. Gutman), for the defendant.
Before: HOOD, P.J., and JANSEN, and G.S. ALLEN,[*] JJ.
*289 PER CURIAM.
Plaintiff appeals as of right from a circuit court order granting defendant Edward Rose & Sons' motion for summary disposition pursuant to MCR 2.116(C)(8), (10). We affirm.
Defendant owned and operated the Village Apartments where plaintiff and codefendant Curtis Bolderson were tenants. Defendant's social director, June Stevens, organized and held weekly parties for the tenants at the apartment clubhouse every Friday night for ten years before the night of plaintiff's injuries. Admission to these parties was $3, which covered the cost of beer, snacks, and a disc jockey. Stevens did not supervise alcohol consumption, and any surplus admission money collected was placed into a separate bank account for use at future parties.
On May 14, 1986, plaintiff attended the weekly Friday night party at the clubhouse. Bolderson, who was also in attendance, had become involved in an altercation with another person at the party, but had left the clubhouse before plaintiff and sat in his van in the parking lot.
As the party broke up, plaintiff left with a group of people. Apparently, Bolderson recognized one of these people as the person with whom he had argued during the party and drove his van into the crowd, severely injuring plaintiff. In his amended complaint, plaintiff alleged that defendant was liable for his injuries for furnishing Bolderson with intoxicating liquor in violation of the dramshop act, MCL 436.22; MSA 18.993. Plaintiff also claimed that defendant was liable for common-law negligence as a "social host." Both claims were dismissed by the trial court pursuant to MCR 2.116(C)(8), (10).
We have reviewed the record and conclude that summary disposition in favor of defendant was proper with regard to both counts. Defendant was *290 not within the class of "persons" chargeable under the dramshop act, nor did it maintain operations "tantamount" to those maintained by persons within that class. Guitar v Bieniek, 402 Mich. 152, 166-168; 262 NW2d 9 (1978). See also Leszczynski v Johnston, 155 Mich. App. 392; 399 NW2d 70 (1986). Furthermore, liability for negligently furnishing alcohol does not extend to social hosts who serve alcohol to adults who subsequently injure third parties. Ribbens v Jawahir, 175 Mich. App. 540, 542; 438 NW2d 252 (1988); Whittaker v Jet-Way, Inc, 152 Mich. App. 795, 797; 394 NW2d 111 (1986). See also Longstreth v Gensel, 423 Mich. 675; 377 NW2d 804 (1985).
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.